UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-35236 Orchid Island Capital, Inc. (Exact name of registrant as specified in its charter) Maryland 27-3269228 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of principal executive offices) (Zip Code) (772) 231-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨ Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No ý Number of shares outstanding at July 31, 2014: 9,748,029 ORCHID ISLAND CAPITAL, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 1 Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 1 Statements of Operations (unaudited) for the six and three months ended June 30, 2014 and 2013 2 Statement of Stockholders’ Equity (unaudited) for the six months ended June 30, 2014 3 Statements of Cash Flows (unaudited) for the six months ended June 30, 2014 and 2013 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 42 ITEM 4. Controls and Procedures 42 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 43 ITEM 1A. Risk Factors 43 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 ITEM 3. Defaults Upon Senior Securities 43 ITEM 4. Mine Safety Disclosures 43 ITEM 5. Other Information 43 ITEM 6. Exhibits 44 SIGNATURES 45 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS ORCHID ISLAND CAPITAL, INC. BALANCE SHEETS (Unaudited) June 30, 2014 December 31, 2013 ASSETS: Mortgage-backed securities, at fair value Pledged to counterparties $ $ Unpledged Total mortgage-backed securities Cash and cash equivalents Restricted cash Accrued interest receivable Derivative asset, at fair value - Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Repurchase agreements $ $ Payable for unsettled security purchased - Accrued interest payable Due to affiliates Other liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value; 100,000,000 shares authorized; no shares issued and outstanding as of June 30, 2014 and December 31, 2013 - - Common Stock, $0.01 par value; 500,000,000 shares authorized, 9,632,108 shares issued and outstanding as of June 30, 2014 and 3,341,665 shares issued and outstanding as of December 31, 2013 Additional paid-in capital Retained earnings (accumulated deficit) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Financial Statements 1 ORCHID ISLAND CAPITAL, INC. STATEMENTS OF OPERATIONS (Unaudited) For the Six and Three Months Ended June 30, 2014 and 2013 Six Months Ended June 30, Three Months Ended June 30, Interest income $ Interest expense ) Net interest income Realized gains (losses) on mortgage-backed securities ) ) Unrealized gains (losses) on mortgage-backed securities ) ) (Losses) gains on derivative instruments ) ) Net portfolio income (loss) ) ) Expenses: Management fees Accrued incentive compensation - - Directors' fees and liability insurance Audit, legal and other professional fees Direct REIT operating expenses Other administrative Total expenses Net income (loss) $ $ ) $ $ ) Basic and diluted net income (loss) per share $ $ ) $ $ ) Weighted Average Shares Outstanding Dividends declared per common share $ See Notes to Financial Statements 2 ORCHID ISLAND CAPITAL, INC. STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) For the Six Months Ended June 30, 2014 (Accumulated Additional Deficit) / Common Paid-in Retained Stock Capital Earnings Total Balances, January 1, 2014 $ $ $ ) $ Net income - - Cash dividends declared, $1.08 per share - - ) ) Issuance of common stock pursuant to public offerings - Issuance of common stock pursuant to equity compensation plan 29 - Amortization of equity plan compensation - - Balances, June 30, 2014 $ See Notes to Financial Statements 3 ORCHID ISLAND CAPITAL, INC. STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2014 and 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Stock based compensation and equity plan amortization - Realized and unrealized (gains) losses on mortgage-backed securities ) Realized and unrealized loss on interest rate swaption - Changes in operating assets and liabilities: Accrued interest receivable ) ) Other assets ) ) Accrued interest payable Other liabilities ) Due to affiliates NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: From mortgage-backed securities investments: Purchases ) ) Sales Principal repayments Increase in restricted cash ) ) Purchase of interest rate swaptions, net of margin cash received ) - NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from repurchase agreements Principal payments on repurchase agreements ) ) Cash dividends ) ) Proceeds from issuance of common stock, net of issuance costs NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of the period CASH AND CASH EQUIVALENTS, end of the period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING ACTIVITY: Security acquired settled in later period $ $
